DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
	The continuing data provided by Applicant claiming benefit of parent application 16062864 filed 12/15/2018 is not consistent with the PTO records. It is noted that the Applicant Data Sheet (ADS) dated 04/30/2021 had incorrectly indicated that the filing date of provisional application 16062864 as 12/15/2018. It is noted that the correct filing date for 16062864 is 06/15/2018.
	 In response to this office action, Applicant is requested to make appropriate correction(s) to the continuing data in a corrected ADS so as the continuing date is consistent with the PTO records.

Priority
	This application is a DIV of 16062864 filed 06/15/2018 (PAT 11020452), which is a 371 of PCT/US2015/065870 filed 12/15/2015.
	Claims 1-16 are afforded the effective filing of 12/15/2015.




Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/30/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
	Claims 1-16 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
Claim 15 is objected to because of the following informalities:  it is noted that claim 15 recites improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  plant hydrolysate is recited twice in the claim. See lines 3 and 5 of claim 15. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 and 6, the recitation of “inclusive” renders the claims indefinite because it unclear what it is meant by “inclusive” as it pertain to the concentration of the first defensin, or what is inclusive or include in the claim? To obviate this rejection, it is suggested that “inclusive” be removed from claims 5 and 6.
As a result, claims 5-6 do not clearly set for the metes and bounds of patent protection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 12-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bockmuehl et al (US 2008/0050398 A1).
Regarding claims 1-3 and 16, Bockmuehl teaches a topical ready-to-use cosmetic formulation comprising a human defensin such as human beta-defensin 3 at a concentration of 10 ng/ml to 100 µg/ml, and preferably 200 ng/ml (Abstract; [0002], [0013]-[0016], [0026], [0044]-[0060], [0131]-[0133], [0140]). The concentration of 200 ng/ml meets the claimed “a concentration selected to reduce the appearance of an extant melasma lesion upon topical application of the topical cosmetic formulation to the extant melasma lesion” as recited in claim 1 because per dependent claim 7, said selected concentration include a concentration between 100 ng/ml to 10 mg/ml. It is further noted the recitation of “to reduce the appearance of an extant melasma lesion upon topical application of the topical cosmetic formulation to the extant melasma lesion” as recited in claim 1 and “wherein the extant melasma lesion is epidermal melasma” as recited in dependent claim 16 are a recitation of intended uses/functions of the topical cosmetic formulation. Since the selected concentration has been met by Bockmuehl, the topical cosmetic formulation would inherently function to reduce the appearance of an extant melasma lesion such as epidermal melasma upon topical application of the topical cosmetic formulation to the extant melasma lesion, as there is no structural difference between the topical cosmetic formulation of claimed invention and the topical cosmetic formulation of Bockmuehl.
Regarding claims 4 and 7, Bockmuehl teaches the human defensin has antimicrobial properties, and the topical ready-to-use cosmetic formulation comprising a human defensin at a concentration of 10 ng/ml to 100 µg/ml, and preferably 200 ng/ml ([0013]-[0016], [0047], [00345]-[0360]), thereby meeting the claimed “the first defensin is present in the topical cosmetic formulation at a sub-antimicrobially effective concentration” of claim 4 and “the concentration of the first defensin in the ready-to-use topical cosmetic formulation is between 100 ng/ml to 10 mg/ml” of claim 7.
Regarding claims 12-13, Bockmuehl teaches the topical cosmetic formulation contains a combination of human defensins including beta-defensin 2 and beta-defensin 3, wherein the defensins are at concentrations of 10 ng/ml to 100 µg/ml, and preferably 200 ng/ml and the defensins have antimicrobial properties ([0013]-[0016], [0047], [00345]-[0360]), thereby meeting the claimed “the second defensin is present in the topical cosmetic formulation at a sub-antimicrobial effective concentration” of claim 13.
Regarding claim 15, Bockmuehl teaches the topical cosmetic formulation further contains plant hydrolyzates, glutamine, phospholipids, hyaluronic acid, hyaluronate, gelatin, vitamin E, coenzyme 10, ubiquinone, or a combination thereof ([0060]-[0104).
As a result, the aforementioned teachings from Bockmuehl are anticipatory to claims 1-4, 7, 12-13, and 15-16 of the instant invention. 

Claim(s) 1-4, 7 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giesen et al (WO 2011/009757 A2; citation and English translation via EPO).
Regarding claim 1-3 and 16, Giesen teaches a topical ready-to-use cosmetic formulation comprising a human defensin such as human beta-defensin 3 at a concentration of 0.0001 µg/ml to 100 µg/ml, and preferably 0.01 – 10 µg/ml or 500 ng/ml ([0007]-[0014], [0025]-[0030], [0059]-[0100] and [0134]; claims 1, 8, 11 and 22). The concentrations of 0.01 – 10 µg/ml or 500 ng/ml meets the claimed “a concentration selected to reduce the appearance of an extant melasma lesion upon topical application of the topical cosmetic formulation to the extant melasma lesion” as recited in claim 1 because per dependent claim 7, said selected concentration include a concentration between 100 ng/ml to 10 mg/ml. It is further noted the recitation of “to reduce the appearance of an extant melasma lesion upon topical application of the topical cosmetic formulation to the extant melasma lesion” as recited in claim 1 and “wherein the extant melasma lesion is epidermal melasma” as recited in dependent claim 16 are a recitation of intended uses/functions of the topical cosmetic formulation. Since the selected concentration has been met by Giesen, the topical cosmetic formulation would inherently function to reduce the appearance of an extant melasma lesion such as epidermal melasma upon topical application of the topical cosmetic formulation to the extant melasma lesion, as there is no structural difference between the topical cosmetic formulation of claimed invention and the topical cosmetic formulation of Giesen.
Regarding claims 4 and 7, Giesen teaches the human defensin has antimicrobial properties, and the topical cosmetic formulation comprising a human defensin at a concentration of 0.0001 µg/ml to 100 µg/ml, and preferably 0.01 – 10 µg/ml or 500 ng/ml ([0027] and [0134]), thereby meeting the claimed “the first defensin is present in the topical cosmetic formulation at a sub-antimicrobially effective concentration” of claim 4 and “the concentration of the first defensin in the ready-to-use topical cosmetic formulation is between 100 ng/ml to 10 mg/ml” of claim 7.
Regarding claim 15, Giesen teaches the topical cosmetic formulation further contains vitamin E, Tocopheryl nicotinate, coenzyme Q10, ubiquinone, or a combination thereof ([0067]-[0100]).
As a result, the aforementioned teachings from Bockmuehl are anticipatory to claims 1-4, 7 and 15-16 of the instant invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockmuehl et al (US 2008/0050398 A1).
The topical cosmetic formulations of claims 1-4, 7, 12-13, and 15-16 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claims 5-6, Bockmuehl teaches a topical ready-to-use cosmetic formulation comprising a human defensin such as human beta-defensin 3 at a concentration of 10 ng/ml to 100 µg/ml ([0015]-[0016] and [0047]).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of human defensin in the topical composition of Bockmuehl, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Bockmuehl teaches the topical formulation contains a human defensin at a concentration of 10 ng/ml to 100 µg/ml, which overlaps the claimed ranges of “between 0.01 and 100 ng/ml” and “between 1 and 30 ng/ml,” respectively of claims 5 and 6. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of defensin in the topical cosmetic formulation would have been obvious before the effective filing date of applicant's invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 (I)-(II).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-4, 7-8, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockmuehl et al (US 2008/0050398 A1), and further view McCray, Jr. et al (US 2002/0115602 A1).
The topical cosmetic formulations of claims 1-4, 7, 12-13, and 15-16 are discussed above, said discussion being incorporated herein in its entirety.
However, Bockmuehl does not teach the defensin has a purity of greater than 80% of claim 8.
Regarding claim 8, McCray teaches a topical cosmetic composition comprising human beta-defensin 3, wherein the defensin has been purified to have a purity of greater than 80%, particularly about 95% purity (Abstract; [0008]-[0009], [0026], [0099]-[0102], [0268]).
It would have been obvious to one of ordinary skill in the art incorporate a human beta-defensin 3 having a purity of greater than 80%, particularly about 95% purity, as the defensin in the topical formulation of Bockmuehl, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because McCray provided the guidance to do so by teaching that human defensin having a purity of greater than 80% is suitable for use in a cosmetic composition for topical administration, as pure defensin would have enhanced desired activity of antimicrobial properties ([0011] and [0089]). Thus, an ordinary artisan seeking maximize the antimicrobial activity of the formulation would have looked to using a human defensin having a purity of greater than 80%, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-4, 7, 9, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockmuehl et al (US 2008/0050398 A1), and further in view of Janoff et al (US 5,766,624).
The topical cosmetic formulations of claims 1-4, 7, 12-13, and 15-16 are discussed above, said discussion being incorporated herein in its entirety.
However, Bockmuehl does not teach the defensin is encapsulated in a liposome of claim 9.
Regarding claim 9, Janoff teaches a topical composition comprising a defensin, wherein the defensin is encapsulated in a liposome (columns 3-10 and 13).
It would have been obvious to one of ordinary skill in the art to encapsulated the defensin of Bockmuehl in a liposome, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Janoff provided the guidance to do so by teaching that defensin can be loaded in a liposome for use in topical application, and such encapsulation of defensin in a liposome will achieve the full therapeutic potential of defensin when it is administered so as the defensin can reach their targets in an active form but avoid collateral damage to the animal/human (column 2, lines 1-6). Thus, an ordinary artisan seeking to maximize the delivery of the defensin in its active form or in its full therapeutic potential to a desired target site upon administration, would have looked to encapsulating defensin in a liposome, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-4, 7, 10-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockmuehl et al (US 2008/0050398 A1), and further in view of Hoffman et al (US 2013/0130994 A1).
The topical cosmetic formulations of claims 1-4, 7, 12-13, and 15-16 are discussed above, said discussion being incorporated herein in its entirety.
However, Bockmuehl does not teach the defensin is associated with a protein carrier of claim 10; and the protein carrier of claim 11.
Regarding claims 10-11, Hoffman teaches a composition containing an antimicrobial peptide, wherein the antimicrobial peptide is bound to a carrier such as human albumin so as to enhance stability or delivery of the antimicrobial peptide ([0003], [0061], [0081]).
It would have been obvious to one of ordinary skill in the art to bound defensin to a carrier such as human albumin, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because defensin is an antimicrobial peptide and per Hoffman, an antimicrobial peptide can be bound to a carrier such as human albumin so as to enhance stability or delivery of the antimicrobial peptide. Thus, an ordinary artisan seeking to stability or delivery of the antimicrobial peptide such as defensin would have looked to bound the defensin to human albumin, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-4, 7, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockmuehl et al (US 2008/0050398 A1), and further in view of Chileveru et al (Biochemistry, 9 February 2015, 54: 1767-1777) and Seebah et al (Nucleic Acids Research, 2007, Vol. 35: D265-D268).
The topical cosmetic formulations of claims 1-4, 7, 12-13, and 15-16 are discussed above, said discussion being incorporated herein in its entirety.
However, Bockmuehl does not teach the first defensin is alpha-defensin 5 and the second defensin is beta-defensin 3 of claim 14.
Regarding claim 14, Chileveru teaches human alpha-defensin 5, human beta-defensin 2, and human beta defensin 3 are known antimicrobial peptides (Abstract; pages 1767-1768). Chileveru teaches human alpha-defensin 5 is known to exhibit broad-spectrum antimicrobial activity, as well as, exerts its antibacterial active against E. coli and other gram negative microbes (Abstract; pages 1767-1768). Chileveru teaches that human beta-defensin 3 is also known to have antibacterial activity against staphylococcus aureus (page 1768).
It would have been obvious to one of ordinary skill in the art to substitute alpha-defensin 5 for beta-defensin 2 in the topical formulation of Bockmuehl so as to obtain a topical formulation containing a combination of alpha-defensin 5 and beta-defensin 3, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Bockmuehl teaches combination of defensins can be used to provide even more effectiveness against undesired microorganisms, especially in cosmetic formulations ([00047]-[0052]), and per Seebah, human defensins show a synergistic increase in antimicrobial range when used in combination (page D265, right column). Thus, an ordinary artisan knowing that alpha-defensin 5 is an effective antimicrobial against gram negative microbes and beta-defensin 3 is an effective antimicrobial against gram positive microbes, would have looked to combining beta-defensin 3 with alpha-defensin 5 so as to form a topical cosmetic formulation that has synergistic antimicrobial effects against both gram positive microbes and gram negative microbes, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 250-251, 253-258, and 260-261 of copending Application No. 15383423 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘423 significantly overlap with the subject matter of instant claims, i.e., claims in the copending application ‘423 being process of using claims, but uses the same topical formulation containing human defensins such as beta-defensin 3 and alpha-defensin 5 at the same concentrations as the claims of the instant application, wherein the defensin is encapsulated in liposome.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 15383423.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 219-240 of copending Application No. 17815972 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘972 significantly overlap with the subject matter of instant claims, i.e., a topical formulation containing human defensin is encapsulated in liposome or is associated with a protein carrier, wherein the defensin is present in the formulation at sub-antimicrobially effective concentrations and wherein the formulation further contains a supplement for LGR6+ stem cells.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17815972.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17930840 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘840 significantly overlap with the subject matter of instant claims, i.e., a topical formulation containing human defensins such as beta-defensin 3 and alpha-defensin 5 at the same concentrations as the claims of the instant application, wherein the defensin is encapsulated in liposome or is associated with a protein carrier, and wherein the formulation further contains a supplement for LGR6+ stem cells.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17930840.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17930842 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘842 significantly overlap with the subject matter of instant claims, i.e., claims in the copending application ‘842 being process of using claims, but uses the same topical formulation i.e., a topical formulation containing human defensin such as beta-defensin 3 and alpha-defensin 5 , wherein the human defensin is encapsulated in liposome or is associated with a protein carrier, wherein the defensin is present in the formulation at sub-antimicrobially effective concentrations and wherein the formulation further contains a supplement for LGR6+ stem cells.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17930842.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17930845 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘845 significantly overlap with the subject matter of instant claims, i.e., a topical ready-to-use formulation containing human defensins such as beta-defensin 3 and alpha-defensin 5, wherein the defensin is present in the formulation at sub-antimicrobially effective concentrations.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17930845.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613